DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/10/21 and 7/21/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 5, 12, and 19 are objected to because of the following informalities:
Regarding claim 5, on line 3, it appears that the word “for” is missing after the word “bits”.
Regarding claim 12, on line 3, it appears that the word “for” is missing after the word “bits”.
Regarding claim 19, on line 3, it appears that the word “for” is missing after the word “bits”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-13, and 15-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Talarico et al. (U.S. 2021/0007129) (hereinafter “Talarico”).  Talarico teaches all of the limitations of the specified claims with the reasoning that follows.
Regarding claim 1, “A user equipment (UE) in a wireless communication system, the UE comprising: a processor configured to: determine a number of bits for a physical uplink shared channel (PUSCH); generate a first set of bits for grant uplink control information (CG-UCI); generate a second set of bits for a hybrid automatic repeat request (HARQ) feedback; and multiplex the first set of bits for the CG-UCI and the second set of bits for the HARQ feedback into the PUSCH, if a sum of the first and second set of bits does not exceed the determined number of bits for the PUSCH, wherein the first set of bits for the CG-UCI is multiplexed with a higher priority than the second set of bits for the HARQ feedback; and a transceiver operably connected to the processor, the transceiver configured to transmit, to a base station (BS) over an uplink channel, the PUSCH including the multiplexed first and second set of bits for the CG-UCI and the HARQ feedback, respectively” is anticipated by the UE 601 of Figure 6 that communicates with RAN nodes 611 (base station) via an uplink channel 603, and makes a determination that a CG-PUSCH transmission (number of bits) is to overlap with transmission of grant-based UL control information (CG-UCI bits, HARQ feedback 
Regarding claim 2, “wherein the processor is further configured not to multiplex the first set of bits for the CG-UCI with the second set of bits for the HARQ feedback, if the sum of the first and second set of bits exceeds the determined number of bits for the PUSCH” is anticipated by the dropping (not to multiplex) of HARQ-ACK and/or other legacy UCI in the event that the amount of available resources of the CG-PUSCH are not sufficient for the multiplexing as spoken of on page 4, paragraphs [0060]-[0061].
Regarding claim 3, “wherein the processor is further configured to determine a power offset value for the PUSCH that is identical to a power offset value βoffsetHARQ-ACK for the HARQ feedback, when the PUSCH includes the multiplexed first and second set of bits for the CG-UCI and the HARQ feedback, respectively” is anticipated by the determining of a value βoffsetPUSCH equivalent to a βoffsetHARQ-ACK value as spoken of on page 6, paragraph [0095].
4, “wherein the processor is further configured to: generate a third set of bits for channel state information (CSI); and multiplex the third set of bits for the CSI with the first set of bits for the CG-UCI and the second set of bits for the HARQ feedback into the PUSCH, if a sum of the first, second, and third set of bits does not exceed the determined number of bits for the PUSCH, wherein the third set of bits for the CSI is multiplexed with a lowest priority than the first and second set of bits for the CG-UCI and the HARQ, respectively” is anticipated by the multiplexing of CG-UCI, HARQ-ACK, and CSI (third set of bits) when the CG-PUSCH has sufficient resources to accommodate the multiplexing (sum does not exceed number of bits of PUSCH) as spoken of on page 4, paragraph [0058]; where the CSI may be defined with lowest priority compared to CG-UCI and HARQ-ACK as spoken of on page 4, paragraphs [0062], [0063], and [0065].
Regarding claim 5, “wherein the processor is further configured not to multiplex at least part of the third set of bits for the CSI with the first and second set of bits, if the sum of the first, second, and third set of bits exceeds the determined number of bits the PUSCH” is anticipated by the dropping (not to multiplex) of HARQ-ACK and/or other legacy UCI in the event that the amount of available resources of the CG-PUSCH are not sufficient for the multiplexing as spoken of on page 4, paragraphs [0060]-[0061].
Regarding claim 6, “wherein the transceiver is further configured to receive, from the BS, a discovery burst according to a transmission window for the discovery burst” is anticipated by received downlink or uplink transmission bursts including PDSCH or PUSCH transmissions that may have an LAA contention window that is variable in length between time slots as spoken of on page 11, paragraph [0147].
8, “A base station (BS) in a wireless communication system, the BS comprising: a processor; and a transceiver operably connected to the processor, the transceiver configured to receive, from a user equipment (UE) over an uplink channel, a physical uplink shared channel (PUSCH) including a first set of bits for grant uplink control information (CG-UCI) and a second set of bits for a hybrid automatic repeat request (HARQ) feedback, wherein: the first and second set of bits are multiplexed into the PUSCH based on comparison between a sum of the first and second set of bits and a number of bits for the PUSCH; and the first set of bits for the CG-UCI is multiplexed with a higher priority than the second set of bits for the HARQ feedback” is anticipated by the UE 601 of Figure 6 that communicates with RAN nodes 611 (base station) via an uplink channel 603, and makes a determination that a CG-PUSCH transmission (number of bits) is to overlap with transmission of grant-based UL control information (CG-UCI bits, HARQ feedback bits), and further determines whether to transmit the CG-PUSCH transmission based on a set of predetermined rules as shown in Figure 4 and spoken of on page 21, paragraph [0223]; where the predetermined rules specify a mapping order for the multiplexing of CG-UCI, HARQ-ACK, and CSI when the CG-PUSCH has sufficient resources to accommodate the multiplexing (comparison of sum of bits) as spoken of on page 4, paragraph [0058]; where the CG-UCI may be defined with higher priority than the HARQ-ACK as spoken of on page 4, paragraphs [0062] and [0065]; and where the base station 700 of Figure 7 includes a radio front end module 715 (transceiver) coupled to application circuitry 705 (processor) as spoken of on page 13, paragraphs [0159] and [0161].
9, “wherein the first set of bits for the CG-UCI is not multiplexed with the second set of bits for the HARQ feedback in case that the sum of the first and second set of bits exceeds the number of bits for the PUSCH” is anticipated by the dropping (not to multiplex) of HARQ-ACK and/or other legacy UCI in the event that the amount of available resources of the CG-PUSCH are not sufficient for the multiplexing as spoken of on page 4, paragraphs [0060]-[0061].
Regarding claim 10, “wherein the processor is further configured to indicate a power offset value for the PUSCH that is identical to a power offset value βoffsetHARQ-ACK for the HARQ feedback, when the PUSCH includes the multiplexed first and second set of bits for the CG-UCI and the HARQ feedback, respectively” is anticipated by the determining of a value βoffsetPUSCH equivalent to a βoffsetHARQ-ACK value as spoken of on page 6, paragraph [0095].
Regarding claim 11, “wherein: the transceiver is further configured to receive, from the UE, the PUSCH including a third set of bits for channel state information (CSI); the third set of bits for the CSI is multiplexed with the first set of bits for the CG-UCI and the second set of bits for the HARQ feedback into the PUSCH in case that a sum of the first, second, and third set of bits does not exceed the number of bits for the PUSCH; and the third set of bits for the CSI is multiplexed with a lowest priority than the first and second set of bits for the CG-UCI and the HARQ, respectively” is anticipated by the multiplexing of CG-UCI, HARQ-ACK, and CSI (third set of bits) when the CG-PUSCH has sufficient resources to accommodate the multiplexing (sum does not exceed number of bits of PUSCH) as spoken of on page 4, paragraph [0058]; where the CSI 
Regarding claim 12, “wherein at least part of the third set of bits for the CSI is not multiplexed with the first and second set of bits in case that the sum of the first, second, and third set of bits exceeds the set of bits the PUSCH” is anticipated by the dropping (not to multiplex) of HARQ-ACK and/or other legacy UCI in the event that the amount of available resources of the CG-PUSCH are not sufficient for the multiplexing as spoken of on page 4, paragraphs [0060]-[0061].
Regarding claim 13, “wherein the transceiver is further configured to transmit, to the UE, a discovery burst according to a transmission window for the discovery burst” is anticipated by received downlink or uplink transmission bursts including PDSCH or PUSCH transmissions that may have an LAA contention window that is variable in length between time slots as spoken of on page 11, paragraph [0147].
Regarding claim 15, “A method of a user equipment (UE) in a wireless communication system, the method comprising: determining a number of bits for a physical uplink shared channel (PUSCH); generating a first set of bits for grant uplink control information (CG-UCI); generating a second set of bits for a hybrid automatic repeat request (HARQ) feedback; multiplexing the first set of bits for the CG-UCI and the second set of bits for the HARQ feedback into the PUSCH, if a sum of the first and second set of bits does not exceed the determined number of bits for the PUSCH, wherein the first set of bits for the CG-UCI is multiplexed with a higher priority than the second set of bits for the HARQ feedback; and transmitting, to a base station (BS) over an uplink channel, the PUSCH including the multiplexed first and second set of bits for 
Regarding claim 16, “not multiplexing the first set of bits for the CG-UCI with the second set of bits for the HARQ feedback, if the sum of the first and second set of bits exceeds the determined number of bits for the PUSCH” is anticipated by the dropping (not to multiplex) of HARQ-ACK and/or other legacy UCI in the event that the amount of available resources of the CG-PUSCH are not sufficient for the multiplexing as spoken of on page 4, paragraphs [0060]-[0061].
Regarding claim 17, “determining a power offset value for the PUSCH that is identical to a power offset value βoffsetHARQ-ACK for the HARQ feedback, when the PUSCH includes the multiplexed first and second set of bits for the CG-UCI and the offsetPUSCH equivalent to a βoffsetHARQ-ACK value as spoken of on page 6, paragraph [0095]. 
Regarding claim 18, “generating a third set of bits for channel state information (CSI); and 84SAMS10-01597PATENT multiplexing the third set of bits for the CSI with the first set of bits for the CG-UCI and the second set of bits for the HARQ feedback into the PUSCH, if a sum of the first, second, and third set of bits does not exceed the determined number of bits for the PUSCH, wherein the third set of bits for the CSI is multiplexed with a lowest priority than the first and second set of bits for the CG-UCI and the HARQ, respectively” is anticipated by the multiplexing of CG-UCI, HARQ-ACK, and CSI (third set of bits) when the CG-PUSCH has sufficient resources to accommodate the multiplexing (sum does not exceed number of bits of PUSCH) as spoken of on page 4, paragraph [0058]; where the CSI may be defined with lowest priority compared to CG-UCI and HARQ-ACK as spoken of on page 4, paragraphs [0062], [0063], and [0065].
Regarding claim 19, “not multiplexing at least part of the third set of bits for the CSI with the first and second set of bits, if the sum of the first, second, and third set of bits exceeds the determined number of bits the PUSCH” is anticipated by the dropping (not to multiplex) of HARQ-ACK and/or other legacy UCI in the event that the amount of available resources of the CG-PUSCH are not sufficient for the multiplexing as spoken of on page 4, paragraphs [0060]-[0061]. 
Allowable Subject Matter
Claims 7, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168. The examiner can normally be reached M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467